             Case 3:18-cv-07354-WHA Document 208 Filed 01/22/20 Page 1 of 5




 1    Michael L. Schrag (SBN 185832)
      Joshua J. Bloomfield (SBN 212172)
 2    Linda P. Lam (SBN 301461)
 3    GIBBS LAW GROUP LLP
      505 14th Street, Suite 1110
 4    Oakland, California 94612
      Telephone: (510) 350-9700
 5    Facsimile: (510) 350-9701
      mls@classlawgroup.com
 6    jjb@classlawgroup.com
 7    lpl@classlawgroup.com

 8    Richard M. Paul III
      Ashlea G. Schwarz
 9    Laura C. Fellows
      PAUL LLP
10    601 Walnut Street, Suite 300
11    Kansas City, Missouri 64106
      Telephone: (816) 984-8100
12    Facsimile: (816) 984-8101
      Rick@PaulLLP.com
13    Ashlea@PaulLLP.com
      Laura@PaulLLP.com
14

15   Counsel for Plaintiffs and Proposed Classes

16
                               UNITED STATES DISTRICT COURT FOR THE
17
                                    NORTHERN DISTRICT OF CALIFORNIA
18

19    ALICIA HERNANDEZ et al., individually             Case No. 3:18-cv-07354-WHA
      and on behalf of all others similarly situated,
20                                                      PLAINTIFFS’ RESPONSE TO NOTICE
                      Plaintiffs,                       RE CLASS CERTIFICATION
21
      v.
22

23    WELLS FARGO BANK, N.A.,

24                    Defendant.
25

26
27

28

                                                              PLAINTIFFS’ RESPONSE TO NOTICE RE CLASS
                                                                                       CERTIFICATION
             Case 3:18-cv-07354-WHA Document 208 Filed 01/22/20 Page 2 of 5




 1          Plaintiffs respectfully submit this response to the Court’s Order dated January 15 asking for

 2   decisions that address whether “federal common law govern[s]” the Fannie Mae/Freddie Mac and FHA

 3   contracts at issue here “(which would be common through the United States) versus the law of the state

 4   in which the property is located.” Dkt. 203, at 1.

 5          Kolbe v. BAC Home Loans Servicing, LP, 738 F.3d 432 (1st Cir. 2013) (en banc), was a putative

 6   class action for damages against a mortgagee and flood insurer. The suit alleged that the mortgagee’s

 7   requirement that the homeowner maintain flood insurance in an amount sufficient to cover the

 8   replacement value of the home was in breach of the mortgage contract and the implied covenant of

 9   good faith and fair dealing. Id. at 436 (opinion of Lynch, C.J., Howard, J., and Kayatta, J.). The district

10   court dismissed the complaint for failure to state a claim, and the First Circuit affirmed by an equally

11   divided en banc court. Id. The mortgage in question was insured by the Federal Housing Administration

12   (“FHA”), and the contractual language at issue was “a standard uniform covenant prescribed by the

13   FHA pursuant to federal law.” Id. Further, “[t]he mortgage itself provide[d] that it is governed by

14   “federal law and the law of the jurisdiction in which the Property is located.” Id. at 459 n.33 (opinion of

15   Lipez, J., Torruella, J., and Thompson, J.).

16          Writing for herself and Judge Howard and Judge Kayatta, Chief Judge Lynch concluded that

17   “[w]hen dealing with uniform contract language imposed by the United States, it is the meaning of the

18   United States that controls,” id. at 441, rather than the meaning assigned by the contracting parties. The

19   court appears to have considered the meaning to the uniform contract language to be a question of

20   federal law, though it cited New Jersey law as well, noting (for example) that such “principles have also

21   been adopted in New Jersey.” Id. at 443.

22          Writing for himself and two other members of the en banc court, Judge Lipez found that

23   “[a]lthough the meaning of [the standard uniform covenant] is a question of federal law, we use New

24   Jersey’s general framework for contract interpretation.” Id. (citing cf. LPP Mortg., Ltd. v. Sugarman,

25   565 F.3d 28, 31 (1st Cir. 2009) (noting that, even where “federal common law governs as to contractual

26   issues,” courts typically borrow from state law and apply ordinary contract principles)). And in a
27   separate opinion, Judge Lipez wrote: “The parties agree that New Jersey law governs the state-law

28   issue of contract interpretation because Kolbe’s residence is located there, and Paragraph 14 of the


                                                          -1-    PLAINTIFFS’ RESPONSE TO NOTICE RE CLASS
                                                                                          CERTIFICATION
              Case 3:18-cv-07354-WHA Document 208 Filed 01/22/20 Page 3 of 5




 1   mortgage provides that ‘federal law and the law of the jurisdiction in which the Property is located’

 2   govern.” Id. at 477 n.6 (Lipez, J.).

 3          In Kolbe, the United States appeared as amicus curiae. It argued that “the interpretation of [the

 4   uniform covenant] is properly a matter of federal law.” Br. of United States as Amicus Curiae, 2012

 5   WL 6837765, at *13 n.3. “The mortgage’s choice-of-law clause provides that the contract is ‘governed

 6   by federal law and the law of the jurisdiction in which the Property is located.’ R.A. 34; see also 54

 7   Fed. Reg. at 27,606 (prescribing this choice-of-law clause). State law may govern the portions of the

 8   standard FHA mortgage contract that vary from state to state, but it would make little sense for the

 9   meaning of a uniform provision prescribed by a federal agency as a nationwide condition of

10   participation in a federal program to depend on the content of state law.” Id.

11          Similarly, in Feaz v. Wells Fargo Bank, N.A., 745 F.3d 1098 (11th Cir. 2014), the court stated:

12   “When a contract contains a uniform, standard-form provision required by the United States in every

13   such contract across the country, two considerations supplement those general principles: interpretation

14   of the provision cannot vary from place to place or from contract to contract; and the United States

15   drafted the language to implement congressional directives.” Id. at 1105.

16          Plaintiffs could find at least eighty-eight cases that reference the choice-of-law language at issue

17   here. Most of these cases do not analyze choice of law in any depth, and those that do consider which

18   state law to apply (as opposed to considering whether federal law applies instead of state law). In the

19   main, the cases that mention this choice-of-law language merely find that the law of the property’s

20   location governs.

21          A representative sampling of such cases are as follows:

22      •   Rapp v. Green Tree Servicing, LLC, 302 F.R.D. 505, 509 (D. Minn. 2014).

23      •   Krause v. GE Capital Mortg. Services, Inc., 1998 WL 831896 (N.D. Ill. Nov. 20, 1998).

24      •   Heil v. Wells Fargo Bank, 2006 WL 2411416 (N.D. Cal. Aug. 18, 2006).

25      •   Lee v. Ocwen Loan Servicing, LLC, 2018 WL 4365583 (E.D. Va. July 31, 2018).

26      •   Wells Fargo Bank, N.A. v. Klibanoff, 2014 WL 12610226 (N.D. Ala. Nov. 14, 2014).
27      •   Feaz v. Wells Fargo Bank, N.A., 2012 WL 6680301 (S.D. Ala. Nov. 19, 2012).

28      •   Acosta v. Campbell, 2006 WL 146208 (M.D. Fla. Jan. 18, 2006).


                                                        -2-      PLAINTIFFS’ RESPONSE TO NOTICE RE CLASS
                                                                                          CERTIFICATION
              Case 3:18-cv-07354-WHA Document 208 Filed 01/22/20 Page 4 of 5




 1       •   Hylton v. J.P. Morgan Chase Bank, N.A., 338 F.Supp.3d 263 (S.D.N.Y. 2018).

 2       •   Sharpes v. JPMorgan Chase & Co., 2015 WL 5440626 (D. Col. Aug. 26, 2015).

 3       •   Garcia v. ARCS Mortgage, Inc., 2002 WL 31341254 (C.A. Cal. 4th Dist. Oct. 18, 2002).

 4       •   In re Macklin, 2011 WL 2015520 (E.D. Cal. May 19, 2011).

 5       •   Saterbak v. National Default Servicing Corp., 2015 WL 5794560 (S.D. Cal. Oct. 1, 2015).

 6       •   Reyes-Aguilar v. Bank of America, N.A., 2014 WL 2153792 (N.D. Cal. Mar. 20, 2014).

 7       •   Lupo v. JPMorgan Chase Bank, N.A., 2015 WL 5714641 (D. Md. Sep. 28, 2015).

 8       •   In re Hight, 393 B.R. 484 (S.D. Tex. 2008).

 9       •   Fall v. Bank of New York Mellon, 2017 WL 7806593 (C.D. Cal. May 5, 2017).

10       •   Willis v. Bank of America Corp., 2014 WL 3829520 (D. Md. Aug. 1, 2014).

11       •   Galante v. Ocwen Loan Servicing LLC, 2014 WL 3616354 (D. Md. July 18, 2014).

12           In contrast to these cases, the parties in Portage Cty. Commrs. v. O'Neil, No. 2013-P-0066, 2015

13   WL 1000178 (Ohio Ct. App. Mar. 9, 2015), disagreed on whether federal law applies. In a concurrence,

14   Judge O’Toole agreed with the majority that the trial court had erred in granting summary judgment to

15   a bank on the issue of whether the bank had provided proper notice prior to acceleration, as required

16   under the note and mortgage as well as applicable federal law. Id. at *8 (O’Toole, J., concurring and

17   dissenting in part). The bank had argued that federal law does not apply, id. at *6, but Judge O’Toole

18   rejected that argument based on choice-of-law language that is materially identical to that at issue here.

19   Id. at *7.

20           Lastly, in Smith v. Reverse Mortg. Sols., Inc., 200 So. 3d 221 (Fla. Dist. Ct. App. 2016), the

21   court “applied [ ] relevant provisions of federal law related to reverse mortgages” because the mortgage

22   at issue included such choice-of-law language. Id. at 226-27 & n.9.

23

24   Dated: January 22, 2020                                       Respectfully submitted,

25                                                                 /s/ Michael Schrag
26                                                                 GIBBS LAW GROUP LLP
                                                                   Michael L. Schrag (SBN 185832)
27                                                                 Joshua J. Bloomfield (SBN 212172)
                                                                   Linda P. Lam (SBN 301461)
28                                                                 505 14th Street, Ste. 1110

                                                        -3-      PLAINTIFFS’ RESPONSE TO NOTICE RE CLASS
                                                                                          CERTIFICATION
     Case 3:18-cv-07354-WHA Document 208 Filed 01/22/20 Page 5 of 5



                                             Oakland, California 94612
 1                                           Telephone: 510-350-9700
 2                                           Facsimile: 510-350-9701
                                             mls@classlawgroup.com
 3                                           jjb@classlawgroup.com
                                             lpl@classlawgroup.com
 4
                                             Richard M. Paul III
 5
                                             Ashlea G. Schwarz
 6                                           Laura C. Fellows
                                             PAUL LLP
 7                                           601 Walnut Street, Suite 300
                                             Kansas City, Missouri 64106
 8                                           Telephone: 816-984-8100
                                             Facsimile: 816-984-8101
 9
                                             Rick@PaulLLP.com
10                                           Ashlea@PaulLLP.com
                                             Laura@PaulLLP.com
11
                                             Counsel for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                     -4-   PLAINTIFFS’ RESPONSE TO NOTICE RE CLASS
                                                                    CERTIFICATION
